Notice of Allowance

Response to Arguments

Applicant’s arguments filed on January 3, with respect to claim(s) 1, 8 and 14 have been fully considered [see applicant’s arguments pg. 9-10]. 

Examiners” Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Zachary Kelton on February 1, 2022.

The application has been amended as follows: 

1. (Currently Amended) A system comprising: 
wellbore equipment positionable in a wellbore;
a processing device communicatively coupled to the wellbore equipment; and 
a first orchestrator, wherein the first orchestrator is executable by the processing device to cause the first orchestrator to perform operations comprising: 
asynchronously receiving telemetry from a real-time messaging bus; 
calling a service to obtain results based on the telemetry, wherein the service is separate from the first orchestrator; 
publishing the results on the real-time messaging bus for the a plurality of orchestrators to consume; 
retraining or updating, using the results, a model accessible to the first orchestrator, wherein the model is distinct from the first orchestrator; 
solving for an objective using the model to produce set points for controlling the wellbore equipment; and 
sending the set points to an advisory display or the wellbore equipment over the real-time messaging bus.  

8. (Currently Amended) A method comprising: 
asynchronously receiving, by [[an]] a first orchestrator, telemetry from a real-time messaging bus; 
calling, by the first orchestrator, a service to obtain results based on the telemetry, wherein the service is separate from the first orchestrator; 
publishing, by the first orchestrator, the results on the real-time messaging bus for a plurality of orchestrators to consume; 
first orchestrator and using the results, a model accessible to the first orchestrator, wherein the model is distinct from the first orchestrator; 
solving, by the first orchestrator, for an objective using the model to produce set points for controlling wellbore equipment positioned in a wellbore; and 
sending, by the first orchestrator, the set points to an advisory display or a drilling tool over the real-time messaging bus.  

14. (Currently Amended) A non-transitory computer-readable medium that includes instructions that are executable by a processor for causing the processor to perform operations related to real-time asynchronous control of wellbore equipment, the operations comprising:
asynchronously receiving telemetry by a first orchestrator of a plurality of orchestrators communicatively coupled to a real-time messaging bus;
calling a service to obtain results based on the telemetry, wherein the service is separate from the first orchestrator;
publishing the results on the real-time messaging bus for the plurality of orchestrators to consume;
retraining or updating, using the results, a model accessible to the first orchestrator of the plurality of orchestrators, wherein the model is distinct from the plurality of orchestrators and the service;
solving for an objective using the model to produce set points for controlling wellbore equipment positionable in a wellbore; and


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:

The Prior art found for this application does not teach all the elements taught by the applicant.

In regards to claim 1, 8 and 14, Standifird et al. (US-2011/0290562) teaches a system and method to update a model based on telemetry and to determine set points [see Standifird fig. 3].
Metha (US-8,044,821) teaches a system and a method to transmit telemetry asynchronously [see Metha col. 2 L. 66-67, col. 3 L. 1-2, col. 11 L. 55-62].
However, the prior art does not teach by either anticipation or combination the following limitation: calling a service to obtain results based on the telemetry, wherein the service is separate from the first orchestrator; publishing the results on the real-time messaging bus for the a plurality of orchestrators to consume; retraining or updating, using the results, a model accessible to the first orchestrator, wherein the model is distinct from the first orchestrator.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN D BALSECA whose telephone number is (571)270-5966.  The examiner can normally be reached on 6AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338.
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system. Status information for published applications may be obtained from either PAIR or Public PAIR. Status information for unpublished applications is available through Private Pair only. For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on how to access to Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 

/FRANKLIN D BALSECA/Examiner, Art Unit 2685